Reversed and Remanded and Opinion filed February 21, 2019.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-17-00433-CV

                         ROBERT STEVENSON, Appellant
                                             V.
WASTE MANAGEMENT OF TEXAS, INC. AND RIGOBERTO ZELAYA,
                     Appellees

                      On Appeal from the 113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-60538


                                    OPINION
       In this personal-injury case, a worker hired by a temporary-employment supplier
suffered serious injuries while performing tasks for one of the supplier’s clients. The trial
court granted summary judgment dismissing the worker’s negligence claim against the
client on the ground that the Workers’ Compensation Act’s exclusive-remedy provision
bars the worker’s negligence claims. Concluding that the summary-judgment evidence
raises a genuine issue of material fact as to whether the worker served as the client’s
“employee” under this statute, we reverse and remand.
                  I. FACTUAL AND PROCEDURAL BACKGROUND

      In May 2014, appellant/plaintiff Robert Stevenson was working as a helper
on a garbage truck when appellee/defendant Rigoberto Zelaya, the driver of the
truck, backed the truck up and drove it over Stevenson’s right foot and leg. At the
time of the accident Zelaya worked as an employee of appellee/defendant Waste
Management of Texas, Inc., and Stevenson worked for non-party Taylor Smith
Consulting, LLC, a temporary labor supplier.          Taylor Smith had assigned
Stevenson to work at Waste Management on a temporary basis under the terms of
a “Master Agreement.”      According to Stevenson, consistent with the Master
Agreement, he served as an independent contractor — not as an employee — of
Waste Management.

      Stevenson sued Waste Management and Zelaya asserting that Zelaya was
negligent, among other things, in failing to keep a proper lookout for Stevenson’s
safety, failing to take proper action to avoid a collision with Stevenson, backing up
the truck when it was unsafe to do so, and failing to maintain proper control of the
vehicle.   Stevenson alleged that Zelaya acted in the course and scope of his
employment with Waste Management so that Waste Management stood liable for
Zelaya’s negligence under the doctrine of respondeat superior. Stevenson also
claimed that Waste Management negligently hired, trained, supervised, and
retained Zelaya as its employee.

      Waste Management and Zelaya (collectively the “Waste Management
Parties”) filed a motion for traditional summary judgment on the sole ground that
the exclusive-remedy provision of the Texas Workers’ Compensation Act (the
“Act”) bars Stevenson’s claims against them because at the time of Stevenson’s
injury he was an employee of Waste Management covered by Waste
Management’s workers’ compensation insurance. Stevenson does not dispute that

                                          2
Waste Management had workers’ compensation insurance covering its employees;
he asserts a genuine fact issue exists as to whether Stevenson was Waste
Management’s employee at the time of the accident. In his summary-judgment
motion Stevenson asserted there is no evidence that he was an employee of Waste
Management at the time of the accident and therefore there is no evidence
supporting the Waste Management Parties’ affirmative defense based on the Act’s
exclusive-remedy provision.

      The trial court granted the Waste Management Parties’ summary-judgment
motion, denied Stevenson’s summary-judgment motion, and rendered a final
judgment dismissing all of Stevenson’s claims.

                              II. ISSUES AND ANALYSIS

      On appeal, Stevenson asserts that the trial court erred in granting the Waste
Management Parties’ summary-judgment motion and determining as a matter of
law that Stevenson was an employee of Waste Management at the time of the
accident.   Under three issues, Stevenson argues (1) the trial court erred in
disregarding the Master Agreement and determining as a matter of law that Waste
Management was his employer; (2) the trial court erred in determining there is no
material fact question as to whether Stevenson was Waste Management’s
employee; and (3) the trial court erred in determining that there is no material fact
question as to whether Waste Management actually exercised control over the
details of Stevenson’s work at the time of the accident. Stevenson does not
challenge the trial court’s denial of his summary-judgment motion.

      In a traditional motion for summary judgment, if the movants’ motion and
summary-judgment evidence facially establish its right to judgment as a matter of
law, the burden shifts to the nonmovant to raise a genuine, material fact issue
sufficient to defeat summary judgment. M.D. Anderson Hosp. & Tumor Inst. v.
                                          3
Willrich, 28 S.W.3d 22, 23 (Tex. 2000). In our de novo review of the trial court’s
summary judgment, we consider all the evidence in the light most favorable to the
nonmovant, crediting evidence favorable to the nonmovant if reasonable jurors
could, and disregarding contrary evidence unless reasonable jurors could not.
Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006). The evidence
raises a genuine issue of fact if reasonable and fair-minded jurors could differ in
their conclusions in light of all of the summary-judgment evidence. Goodyear Tire
& Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007).

      For this court to affirm the trial court’s judgment, the summary-judgment
evidence conclusively must show that Stevenson was Waste Management’s
employee at the time of the accident. See Raynor v. Moores Mach. Shop, LLC, 359
S.W.3d 905, 911 (Tex. App.—Houston [14th Dist.] 2012, no pet.). The Waste
Management Parties assert that the summary-judgment evidence conclusively
establishes Stevenson’s status as an employee, and Stevenson argues that the
summary-judgment evidence raises a genuine issue of material fact on this point.
A.    The Act’s Exclusive-Remedy Provision
      “Recovery of workers’ compensation benefits is the exclusive remedy of an
employee covered by workers’ compensation insurance coverage . . . against the
employer or an agent or employee of the employer for . . . a work-related injury
sustained by the employee.” Tex. Lab. Code Ann. § 408.001(a) (West, Westlaw
through 2017 1st C.S.). Presuming for the sake of argument that Stevenson was
Taylor Smith’s employee at the time of the accident, this status would not preclude
Stevenson from also being Waste Management’s employee at the time of the
accident, and thus subject to the Act’s exclusive-remedy provision as to Waste
Management. See Garza v. Exel Logistics, Inc., 161 S.W.3d 473, 475 (Tex. 2005).
Under the Act, unless otherwise specified, “employer” means “a person who


                                        4
makes a contract of hire, employs one or more employees, and has workers’
compensation insurance coverage.” Tex. Lab. Code Ann. § 401.011(18) (West,
Westlaw through 2017 1st C.S.).         In the Act, the Legislature has defined
“employee” as “each person in the service of another under a contract of hire,
whether express or implied, or oral or written.” Id. § 401.012(a) (West, Westlaw
through 2017 1st C.S.).
B.    The Garza Case

      In the Garza case, the Supreme Court of Texas addressed whether an
employee of a temporary-employment agency also served as an employee of the
agency’s client at the time of the accident for the purposes of the Act’s exclusive-
remedy provision. See id. at 474–77. The contract between the agency and the
client did not address whether employees furnished to the client would be the
client’s employees. See id. at 474–77, 480–81. In this context, the Garza court
stated as follows:

      This undisputed evidence establishes that at the time Garza was
      injured, he was working on [the client’s] premises, in the furtherance
      of [the clients’] day-to-day business, and the details of his work that
      caused his injury were specifically directed by [the client].
      Accordingly, for workers’ compensation purposes, Garza was [a
      client] employee within the meaning of section 401.012 . . . at the
      time he was injured.
Id. at 477. The Garza court held that undisputed evidence of the following facts at
the time of the accident proved Garza was an employee of the client: (1) Garza
was working on the client’s premises; (2) Garza was working in furtherance of the
client’s day-to-day business; and (3) the client specifically directed the details of
Garza’s work that caused his injury. In today’s case, the Master Agreement
addresses whether the employees Taylor Smith furnished to Waste Management
are Waste Management employees, and at the time of the accident, Stevenson was

                                         5
not working on Waste Management’s premises. Thus, today’s case does not fall
within the scope of the Garza holding. See id. at 474–77, 480–81.

      Nonetheless, the Garza court instructs that, in determining if a general
employee of a temporary-employment agency is also an employee of a client
company for the purposes of the Act, courts should consider “traditional indicia.”
Id. at 477. Using these markers, for Stevenson to have been Waste Management’s
employee at the time of the accident, Waste Management must have had the right
to control the progress, details, and methods of operation of Stevenson’s work. See
City of Bellaire v. Johnson, 400 S.W.3d 922, 923–24 (Tex. 2013) (per curiam);
Limestone Prods. Distrib., Inc. v. McNamara, 71 S.W.3d 308, 312 (Tex. 2002)
(per curiam).

C.    The Love Case

      If no written contract addresses who has this right to control, we may look to
evidence as to the actual exercise of control to determine who has the right to
control. See Newspapers, Inc. v. Love, 380 S.W.2d 582, 590 (Tex. 1964). If a
written contract addresses who has this right of control, the issue arises as to how
much deference we should give to the contract. In Love, the Supreme Court of
Texas concluded that a written contract expressly providing that a person is an
independent contractor does not always conclusively disprove that the person is an
employee. See id. at 591–92. According to the Love court, if a written contract
expressly provides that a person is an independent contractor and does not vest the
principal with the right to control the details of the person’s work, we are to give
the contract effect unless (1) the contract was a subterfuge from the beginning; (2)
the parties modified the contract by a subsequent express or implied agreement; or
(3) the principal’s exercise of control over the details of the person’s work was “so
persistent” and the acquiescence in that exercise of control was “so pronounced as

                                          6
to raise an inference that at the time of the [accident], the parties by implied
consent and acquiescence had agreed that the principal might have the right to
control the details of the work” (hereinafter the “Love Legal Standard”). Id. at 590,
592; see Weidner v. Sanchez, 14 S.W.3d 353, 373–74 (Tex. App.—Houston [14th
Dist.] 2000, no pet.). Under the Love Legal Standard, a written contract in which
the parties clearly say that one is an independent contractor is not always given
conclusive effect. Even so, under this standard, courts still give such contracts
some deference, and treat the person as an independent contractor absent proof of
one of the exceptions to enforcement of the contract. Love, 380 S.W.2d at 591–92;
Weidner, 14 S.W.3d at 373–74.

      In Exxon Corp. v. Perez, the trial court refused to submit a question to the
jury as to whether the plaintiff was the defendant’s borrowed employee, in support
of the defendant’s affirmative defense that the Act’s exclusive-remedy provision
barred the plaintiff’s negligence claim against the defendant. See Exxon Corp. v.
Perez, 842 S.W.2d 629, 630 (Tex. 1992) (per curiam). The court of appeals held
that the trial court did not err in this ruling because the contract between the
defendant and the plaintiff’s employer conclusively established that the plaintiff
was not the defendant’s borrowed employee. See id. The Supreme Court of Texas
issued a per curiam opinion in Perez, holding that the trial court erred because the
trial evidence raised a fact issue as to whether the plaintiff was the defendant’s
borrowed employee. See id. at 630–31. The Perez court cited the Love case
favorably and did not purport to modify, abrogate, or disapprove of the Love Legal
Standard. See id. We construe the Perez opinion as concluding that the trial
evidence raised a fact issue under the Love Legal Standard, without changing the
Love Legal Standard. See Alice Leasing Corp. v. Castillo, 53 S.W.3d 433, 440–41
(Tex. App.—San Antonio 2001, pet. denied). The Waste Management Parties cite


                                         7
Perez for the proposition that a contract addressing the right to control a worker is
not controlling. Under the Love Legal Standard, if the evidence proves one of the
exceptions to enforcement of the contract, then the terms of the contract are not
controlling. See Love, 380 S.W.2d at 591–92. Thus, the Waste Management
Parties are correct that a contract addressing the right to control a worker is not
necessarily determinative as to whether the worker is an employee. See id.

D.    The Summary-Judgment Evidence

      The summary-judgment evidence includes the Master Agreement, which
purports to bind Taylor Smith and Waste Management, and provides as follows:

      [Taylor Smith] Responsibilities: [Taylor Smith] is in the business of
      supplying trained and qualified temporary labor (“Personnel”) to
      perform work as requested by Waste Management. [Taylor Smith] is
      solely responsible for performing all hiring, firing, discipline,
      training[,] and other responsibilities necessary to discharge its legal
      obligations as the employer of the Personnel supplied to Waste
      Management. [Taylor Smith] and Personnel shall be independent
      contractors in respect of Waste Management and shall not be
      employees of Waste Management. Furthermore, [Taylor Smith] and
      Personnel understand that they have no authority to make or imply
      any commitments which are binding upon Waste Management.
      [Taylor Smith] is solely responsible for all payments whatsoever
      required to be made to or in respect of its Personnel, including,
      without limitation, all wages, salaries and benefits (including health
      insurance and/or medical payments), all federal, state and local
      payroll taxes, and all Workers’ Compensation insurance coverage and
      payments. Upon demand, [Taylor Smith] shall provide [Waste
      Management] with proof that such payments have been made. For any
      lawful reason (including, without limitation, an adverse result on drug
      and background screening) and without disclosing such reason to
      [Taylor Smith], Waste Management may request that [Taylor Smith]
      terminate Personnel’s [sic] engagement at Waste Management
      effective immediately. Waste Management shall reimburse [Taylor
      Smith] for services performed and expenses incurred in accordance
      herewith up to the date of such termination notice.

                                         8
         ...
         [Taylor Smith] is obligated to ensure that Personnel supplied to Waste
         Management comply with all of [Waste Management’s] health and
         safety requirements and are fully qualified and trained for the jobs
         they are being supplied to perform and that they have been given
         safety training that meets or exceeds the training Waste Management
         provides to its employees for the same or similar jobs.
         ...
         This Agreement . . . constitutes the entire agreement and
         understanding between the parties and supersedes any prior agreement
         and understanding whether written or oral, relating to the subject
         matter of this Agreement except with respect to any effective
         nondisclosure agreement between the parties. This Agreement may
         be supplemented or amended by the parties only if done in writing and
         signed by both parties.1
         The Waste Management Parties assert that the Master Agreement does not
address whether Waste Management has the right to control the details and
methods of operation of Stevenson’s work. We disagree. Though the contract
does not contain a statement that Waste Management lacks the right to control the
details and methods of operation of Stevenson’s work, the parties unambiguously
agreed that the personnel Taylor Smith supplied would serve as independent
contractors in respect of Waste Management and would not be Waste Management
employees. One of the essential characteristics of an independent contractor is that
the contractor does not submit to the control of another person as to the details of
the contractor’s work.      See Olivares v. Brown & Gay Engineering, Inc., 401
S.W.3d 363, 368 (Tex. App.—Houston [14th Dist.] 2013), aff’d, 461 S.W.3d 117
(Tex. 2015). The Master Agreement does not define either “independent
contractor” or “employee.” Whether we give these terms their plain, ordinary, and


1
    (emphasis added).

                                           9
generally accepted meanings or their technical meanings, the parties’ use of these
terms shows that they agreed Waste Management would not have the right to
control the details and methods of operation of Stevenson’s work. See City of
Bellaire, 400 S.W.3d at 923–24; Texas A & M Univ. v. Bishop, 156 S.W.3d 580,
584–85 (Tex. 2005); Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121–22
(Tex. 1996); Olivares, 401 S.W.3d at 368.

      The Waste Management Parties also cite Draper v. American Rice, Inc. See
No. 01-09-00239-CV, 2010 WL 2991094, at *2–6 (Tex. App.—Houston [1st Dist.]
Jul. 29, 2010, no pet.) (mem. op.) in support of their argument. Stevenson asserts
that the Draper case is not on point because (1) the Draper contract contained
different language that did not include an agreement that the personnel provided by
the temporary agency would be independent contractors; and (2) the defendant in
Draper presented specific, detailed, uncontroverted, and consistent summary-
judgment evidence that the defendant, in fact, controlled the details of the
plaintiff’s work on the day of the plaintiff’s injury. Crucially, though the Master
Agreement states that the personnel provided by Taylor Smith “shall be
independent contractors in respect of Waste Management,” the contract in Draper
did not say that the personnel furnished by the temporary-employment agency
would be independent contractors, and the Draper contract stated that the
personnel would not be “considered employees, agents, or independent
contractors” of the client. See id. at *2. We conclude that Draper is not on point.
See id. at *2–6.

      The Waste Management Parties also assert that the Master Agreement
provides that Taylor Smith personnel serve as independent contractors as to certain
duties owed to Taylor Smith and employees as to Waste Management for the
purposes of the Act’s exclusive-remedy provision.        According to the Waste

                                        10
Management Parties, the part of the Master Agreement with the independent-
contractor language does not apply to the activity in which Stevenson was
engaging at the time of the incident. We disagree with this interpretation of the
Master Agreement.

      Rather than state that Taylor Smith personnel serve as independent
contractors as to certain duties owed to Taylor Smith, the Master Agreement
categorically states that “[Taylor Smith] and Personnel shall be independent
contractors in respect of Waste Management and shall not be employees of Waste
Management.” In addition, no language in the contract provides that this part of
the Master Agreement does not apply to the work performed by personnel supplied
by Taylor Smith.

      We conclude that the Master Agreement is a written contract expressly
providing that Stevenson is an independent contractor and not a Waste
Management employee and that the Master Agreement does not vest Waste
Management with the right to control the details of Stevenson’s work. See Love,
380 S.W.2d at 590, 592.

      Stevenson testified as follows:

    There were some helpers that Waste Management said could not come back
     to the Waste Management facility.
    While a helper was out on a route the driver was in charge of the work that
     was done, and the driver had the right to tell the helper if the helper was
     doing the work improperly.
    The driver had the ability to delay when the helper had lunch.
    If the driver thought a helper was not doing the job, the driver could have the
     helper removed from the truck.
    The driver decided when the helpers could ride on the back of the truck.
    No one at Waste Management ever told Stevenson that he had the ability to
     tell the Waste Management driver what to do.
                                        11
    Stevenson had seen drivers correct helpers who were doing something that
     violated their training.
    Based on what Stevenson understood, the route managers had the ability to
     tell him what to do and how to do his job. If Stevenson were the helper on a
     truck and the route manager said Stevenson had to change something that he
     was doing, Stevenson would have listened to the route manager.

      Zelaya, the Waste Management employee who drove the truck, testified as
follows:

    Once Stevenson had been working as a helper for a while, Stevenson knew
     what to do, and Zelaya did not have to tell Stevenson what to do.
    Before the accident Zelaya was not controlling what Stevenson was doing
     because Zelaya could not control what Stevenson did.
    At the time of the accident and in the ten to fifteen minutes before the
     accident, Zelaya was controlling Stevenson with respect to how to do the
     job, but Zelaya could not control him to make Stevenson stay on one side of
     the truck or to make him not walk close to the truck.
    Before they leave the yard Zelaya tells workers like Stevenson what they are
     going to do with Zelaya and how they are going to do it.
    After Zelaya and Stevenson finished the regular route, they went to do the
     “helper route,” and Zelaya does not recall giving Stevenson any instructions
     or directions. At that time Zelaya could not control Stevenson because
     Stevenson was on the side of the street.
    When asked “you didn’t control [Stevenson], you didn’t provide him with
     any directions at that time, correct?” Zelaya answered “[c]orrect.”
    Stevenson knew how to do the job of helper on a garbage truck, and Zelaya
     did not have to tell Stevenson what to do.
    It was part of Zelaya’s job to supervise the temporary helpers that were on
     Zelaya’s truck.
    At all times when Zelaya was out on the truck, Zelaya had the right to tell
     the helpers how to do their work and what to do.



                                       12
Tracy Smith, the owner of Taylor Smith, testified as follows:

    The words in the Master Agreement matter.
    The Master Agreement is a real contract, not a sham, and not a subterfuge.
    When Taylor Smith sends the personnel to work they are managed and fired
     by Taylor Smith’s client.
    Once Taylor Smith puts employees like Stevenson on assignment, Taylor
     Smith does not manage them, tell them what to do, or give them directives.
    With regard to the helper work Taylor Smith employees perform for Waste
     Management, once the employees leave the yard there is no Taylor Smith
     supervisor with them.
    Once the Taylor Smith employees leave the yard Taylor Smith considers the
     Waste Management route manager and the Waste Management driver to be
     the supervisors of the people acting as helpers.
    Once a Taylor Smith employee goes to work at Waste Management, they
     work for Waste Management, and they are managed and disciplined by the
     client. Waste Management can call Taylor Smith and ask Taylor Smith to
     give a worker a reprimand.
    The Waste Management supervisor told Stevenson what to do.
    The Waste Management route manager and the Waste Management driver
     “direct all of the work for the helpers.” Once the helpers are on the truck,
     the route manager and the driver are telling them what to do until they return
     to the yard and clock out.
    Taylor Smith tells the helpers that they are to do what the driver says to do
     and that they are to do what the route manger says to do.
    Regardless of what the Master Agreement says, Waste Management had the
     right to control the details of the work of the helpers who are out on a route.


      William Ward Oldner, Waste Management’s corporate representative,
testified as follows:

    Waste Management is not aware of any documentation supporting the
     statement that Stevenson was a Waste Management employee at the time of
     the incident.

                                        13
       Waste Management thinks Stevenson was a Waste Management employee
        because Waste Management controls Stevenson’s actions and duties while
        he is on a truck or in the scope of his work at Waste Management.

E.       Genuine Fact Issue Precluding Summary Judgment

         Under the Love Legal Standard, the summary-judgment evidence raises a
genuine fact issue as to whether Stevenson was an employee of Waste
Management at the time of the accident. See Perez, 842 S.W.2d at 630–31; Love,
380 S.W.2d at 591–92; Hoffman v. Trinity Indus., Inc., 979 S.W.2d 88, 90–92
(Tex. App.—Beaumont 1998, pet. dism’d by agr.).                    Accordingly, we sustain
Stevenson’s first and second issues, reverse the trial court’s judgment, and remand
this case to the trial court.2




                                               /s/    Kem Thompson Frost
                                                      Chief Justice

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.3




2
    We need not and do not address the third issue.
3
  Justice Jamison was assigned to the panel for this case and participated during oral argument,
but she is no longer a justice on the Fourteenth Court of Appeals, and she did not participate in
deciding this case. The remaining panel members have decided this appeal. See Tex. R. App. P.
41.1(b) (“After argument, if for any reason a member of the panel cannot participate in deciding
a case, the case may be decided by the two remaining justices.”).


                                                 14